Exhibit 10.2

 

[ex10i_001.jpg] 

 

December 10, 2016

 

STRICTLY CONFIDENTIAL

 

Mr. Nadir Ali

Chief Executive Officer

Sysorex Global Holdings Corp.

2479 E. Bayshore Road, Suite 195

Palo Alto, CA 94303

 

 

Dear Mr. Ali:

 

This letter agreement (this “Agreement”) constitutes the agreement between
Sysorex Global Holdings Corp.(the “Company”) and Rodman & Renshaw, a unit of
H.C. Wainwright & Co., LLC (“Rodman”), a broker-dealer registered with the US
Securities and Exchange Commission that is a member of the Financial Industry
Regulatory Authority, Inc. (“FINRA”) that Rodman shall serve as the exclusive
agent, advisor or underwriter in any offering (each, an “Offering”) of
securities of the Company (“Securities”) during the Term (as defined below) of
this Agreement. The terms of each Offering and the Securities issued in
connection therewith shall be mutually agreed upon by the Company and Rodman and
nothing herein implies that Rodman would have the power or authority to bind the
Company and nothing herein implies that the Company shall have an obligation to
issue any Securities. It is understood that Rodman’s assistance in an Offering
will be subject to the satisfactory completion of such investigation and inquiry
into the affairs of the Company as Rodman deems appropriate under the
circumstances and to the receipt of all internal approvals of Rodman in
connection with the transaction. The Company expressly acknowledges and agrees
that Rodman’s involvement in an Offering is strictly on a reasonable best
efforts basis and that the consummation of an Offering will be subject to, among
other things, market conditions. The execution of this Agreement does not
constitute a commitment by Rodman to purchase the Securities and does not ensure
a successful Offering of the Securities or the success of Rodman with respect to
securing any other financing on behalf of the Company. Rodman may retain other
brokers, dealers, agents or underwriters on its behalf in connection with an
Offering.

 

A.            Compensation; Reimbursement. At the closing of each Offering
(each, a “Closing”), the Company shall compensate Rodman as follows:

 

1.            Cash Fee. The Company shall pay to Rodman a cash fee, or as to an
underwritten Offering an underwriter discount, equal to 7% of the aggregate
gross proceeds raised in each Offering. Additionally, Rodman shall receive a
cash fee payable within 48 hours of (but only in the event of) the receipt by
the Company of any proceeds from the exercise of any warrants or options sold in
each Offering.

 

2.            Expense Allowance. Out of the proceeds of each Closing, the
Company also agrees to pay Rodman a non-accountable expense allowance of $75,000
(provided, however, that such reimbursement amount in no way limits or impairs
the indemnification and contribution provisions of this Agreement).

 



 

430 Park Avenue | New York, New York 10022 | 212.356.0500

Security services provided by H.C. Wainwright & Co., LLC | Member: FINRA/SIPC 

 



 

 

 

B.            Term and Termination of Engagement; Exclusivity. The term of
Rodman’s exclusive engagement will begin on the date hereof and end 14 days
after the date hereof (the “Term”). Notwithstanding anything to the contrary
contained herein, the Company agrees that the provisions relating to the payment
of fees, reimbursement of expenses, indemnification and contribution,
confidentiality, conflicts, independent contractor and waiver of the right to
trial by jury will survive any termination of this Agreement. During Rodman’s
engagement hereunder: (i) the Company will not, and will not permit its
representatives to, other than in coordination with Rodman, contact or solicit
institutions, corporations or other entities or individuals as potential
purchasers of the Securities and (ii) the Company will not pursue any financing
transaction which would be in lieu of a Offering. Furthermore, the Company
agrees that during Rodman’s engagement hereunder, all inquiries, whether direct
or indirect, from prospective investors will be referred to Rodman and will be
deemed to have been contacted by Rodman in connection with an Offering.

 

C.            Information; Reliance. The Company shall furnish, or cause to be
furnished, to Rodman all information requested by Rodman for the purpose of
rendering services hereunder (all such information being the “Information”). In
addition, the Company agrees to make available to Rodman upon request from time
to time the officers, directors, accountants, counsel and other advisors of the
Company. The Company recognizes and confirms that Rodman (a) will use and rely
on the Information, including any documents provided to investors in each
Offering (the “Offering Documents” which shall include any Purchase Agreements
(as defined below)), and on information available from generally recognized
public sources in performing the services contemplated by this Agreement without
having independently verified the same; (b) does not assume responsibility for
the accuracy or completeness of the Offering Documents or the Information and
such other information; and (c) will not make an appraisal of any of the assets
or liabilities of the Company. Upon reasonable request, the Company will meet
with Rodman or its representatives to discuss all information relevant for
disclosure in the Offering Documents and will cooperate in any investigation
undertaken by Rodman thereof, including any document included or incorporated by
reference therein. At each Offering, at the request of Rodman, the Company shall
deliver such legal letters, comfort letters and officer’s certificates, all in
form and substance satisfactory to Rodman and its counsel as is customary for
such Offering. Rodman shall be a third party beneficiary of any representations,
warranties, covenants and closing conditions made by the Company in any Offering
Documents, including representations, warranties, covenants and closing
conditions made to any investor in an Offering.

 

D.            Related Agreements. At each Offering, the Company shall enter into
the following additional agreements:

 

1.            Underwritten Offering. If an Offering is an underwritten Offering,
the Company and Rodman shall enter into a customary underwriting agreement in
form and substance satisfactory to Rodman and its counsel.

 

2.            Best Efforts Offering. If an Offering is on a best efforts basis,
the sale of Securities to the investors in the Offering will be evidenced by a
purchase agreement (“Purchase Agreement”) between the Company and such investors
in a form reasonably satisfactory to the Company and Rodman. Prior to the
signing of any Purchase Agreement, officers of the Company with responsibility
for financial affairs will be available to answer inquiries from prospective
investors.

 

3.            Escrow and Settlement. In respect of each Offering, the Company
and Rodman shall enter into an escrow agreement with a third party escrow agent,
which may also be Rodman’s clearing agent, pursuant to which Rodman’s
compensation and expenses shall be paid from the gross proceeds of the
Securities sold. If the Offering is settled in whole or in part via delivery
versus payment (“DVP”), Rodman shall arrange for its clearing agent to provide
the funds to facilitate such settlement. The Company shall bear the cost of the
escrow agent and shall reimburse Rodman for the actual out of pocket cost of
such clearing agent settlement and financing, if any.

 



 2 

 

 

4.            FINRA Amendments. Notwithstanding anything herein to the contrary,
in the event that Rodman determines that any of the terms provided for hereunder
shall not comply with a FINRA rule, including but not limited to FINRA Rule
5110, then the Company shall agree to amend this Agreement (or include such
revisions in the final underwriting) in writing upon the request of Rodman to
comply with any such rules; provided that any such amendments shall not provide
for terms that are less favorable to the Company.

 

E.            Confidentiality. In the event of the consummation or public
announcement of any Offering, Rodman shall have the right to disclose its
participation in such Offering, including, without limitation, the Offering at
its cost of “tombstone” advertisements in financial and other newspapers and
journals.

 

F.             Indemnity.

 

1.             In connection with the Company’s engagement of Rodman as Offering
agent, the Company hereby agrees to indemnify and hold harmless Rodman and its
affiliates, and the respective controlling persons, directors, officers,
members, shareholders, agents and employees of any of the foregoing
(collectively the “Indemnified Persons”), from and against any and all claims,
actions, suits, proceedings (including those of shareholders), damages,
liabilities and expenses incurred by any of them (including the reasonable fees
and expenses of counsel), as incurred, (collectively a “Claim”), that are (A)
related to or arise out of (i) any actions taken or omitted to be taken
(including any untrue statements made or any statements omitted to be made) by
the Company, or (ii) any actions taken or omitted to be taken by any Indemnified
Person in connection with the Company’s engagement of Rodman, or (B) otherwise
relate to or arise out of Rodman’s activities on the Company’s behalf under
Rodman’s engagement, and the Company shall reimburse any Indemnified Person for
all expenses (including the reasonable fees and expenses of counsel) as incurred
by such Indemnified Person in connection with investigating, preparing or
defending any such claim, action, suit or proceeding, whether or not in
connection with pending or threatened litigation in which any Indemnified Person
is a party. The Company will not, however, be responsible for any Claim that is
finally judicially determined to have resulted from the gross negligence or
willful misconduct of any person seeking indemnification for such Claim. The
Company further agrees that no Indemnified Person shall have any liability to
the Company for or in connection with the Company’s engagement of Rodman except
for any Claim incurred by the Company as a result of such Indemnified Person’s
gross negligence or willful misconduct.

 

2.             The Company further agrees that it will not, without the prior
written consent of Rodman, settle, compromise or consent to the entry of any
judgment in any pending or threatened Claim in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such Claim), unless such settlement, compromise or consent
includes an unconditional, irrevocable release of each Indemnified Person from
any and all liability arising out of such Claim.

 



 3 

 

 

3.             Promptly upon receipt by an Indemnified Person of notice of any
complaint or the assertion or institution of any Claim with respect to which
indemnification is being sought hereunder, such Indemnified Person shall notify
the Company in writing of such complaint or of such assertion or institution but
failure to so notify the Company shall not relieve the Company from any
obligation it may have hereunder, except and only to the extent such failure
results in the forfeiture by the Company of substantial rights and defenses. If
the Company so elects or is requested by such Indemnified Person, the Company
will assume the defense of such Claim, including the employment of counsel
reasonably satisfactory to such Indemnified Person and the payment of the fees
and expenses of such counsel. In the event, however, that legal counsel to such
Indemnified Person reasonably determines that having common counsel would
present such counsel with a conflict of interest or if the defendant in, or
target of, any such Claim, includes an Indemnified Person and the Company, and
legal counsel to such Indemnified Person reasonably concludes that there may be
legal defenses available to it or other Indemnified Persons different from or in
addition to those available to the Company, then such Indemnified Person may
employ its own separate counsel to represent or defend him, her or it in any
such Claim and the Company shall pay the reasonable fees and expenses of such
counsel. Notwithstanding anything herein to the contrary, if the Company fails
timely or diligently to defend, contest, or otherwise protect against any Claim,
the relevant Indemnified Party shall have the right, but not the obligation, to
defend, contest, compromise, settle, assert crossclaims, or counterclaims or
otherwise protect against the same, and shall be fully indemnified by the
Company therefor, including without limitation, for the reasonable fees and
expenses of its counsel and all amounts paid as a result of such Claim or the
compromise or settlement thereof. In addition, with respect to any Claim in
which the Company assumes the defense, the Indemnified Person shall have the
right to participate in such Claim and to retain his, her or its own counsel
therefor at his, her or its own expense.

 

4.             The Company agrees that if any indemnity sought by an Indemnified
Person hereunder is held by a court to be unavailable for any reason then
(whether or not Rodman is the Indemnified Person), the Company and Rodman shall
contribute to the Claim for which such indemnity is held unavailable in such
proportion as is appropriate to reflect the relative benefits to the Company, on
the one hand, and Rodman on the other, in connection with Rodman’s engagement
referred to above, subject to the limitation that in no event shall the amount
of Rodman’s contribution to such Claim exceed the amount of fees actually
received by Rodman from the Company pursuant to Rodman’s engagement. The Company
hereby agrees that the relative benefits to the Company, on the one hand, and
Rodman on the other, with respect to Rodman’s engagement shall be deemed to be
in the same proportion as (a) the total value paid or proposed to be paid or
received by the Company pursuant to the applicable Offering (whether or not
consummated) for which Rodman is engaged to render services bears to (b) the fee
paid or proposed to be paid to Rodman in connection with such engagement.

 

5.             The Company’s indemnity, reimbursement and contribution
obligations under this Agreement (a) shall be in addition to, and shall in no
way limit or otherwise adversely affect any rights that any Indemnified Party
may have at law or at equity and (b) shall be effective whether or not the
Company is at fault in any way.

 

G.            Limitation of Engagement to the Company. The Company acknowledges
that Rodman has been retained only by the Company, that Rodman is providing
services hereunder as an independent contractor (and not in any fiduciary or
agency capacity) and that the Company’s engagement of Rodman is not deemed to be
on behalf of, and is not intended to confer rights upon, any shareholder, owner
or partner of the Company or any other person not a party hereto as against
Rodman or any of its affiliates, or any of its or their respective officers,
directors, controlling persons (within the meaning of Section 15 of the
Securities Act or Section 20 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), employees or agents. Unless otherwise expressly agreed in
writing by Rodman, no one other than the Company is authorized to rely upon this
Agreement or any other statements or conduct of Rodman, and no one other than
the Company is intended to be a beneficiary of this Agreement. The Company
acknowledges that any recommendation or advice, written or oral, given by Rodman
to the Company in connection with Rodman’s engagement is intended solely for the
benefit and use of the Company’s management and directors in considering a
possible Offering, and any such recommendation or advice is not on behalf of,
and shall not confer any rights or remedies upon, any other person or be used or
relied upon for any other purpose. Rodman shall not have the authority to make
any commitment binding on the Company. The Company, in its sole discretion,
shall have the right to reject any investor introduced to it by Rodman.

 



 4 

 

 

H.            Limitation of Rodman’s Liability to the Company. Rodman and the
Company further agree that neither Rodman nor any of its affiliates or any of
its their respective officers, directors, controlling persons (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act),
employees or agents shall have any liability to the Company, its security
holders or creditors, or any person asserting claims on behalf of or in the
right of the Company (whether direct or indirect, in contract, tort, for an act
of negligence or otherwise) for any losses, fees, damages, liabilities, costs,
expenses or equitable relief arising out of or relating to this Agreement or the
services rendered hereunder, except for losses, fees, damages, liabilities,
costs or expenses that arise out of or are based on any action of or failure to
act by Rodman and that are finally judicially determined to have resulted solely
from the gross negligence or willful misconduct of Rodman.

 

I.              Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be fully performed therein. Any disputes that arise under this
Agreement, even after the termination of this Agreement, will be heard only in
the state or federal courts located in the City of New York, State of New York.
The parties hereto expressly agree to submit themselves to the jurisdiction of
the foregoing courts in the City of New York, State of New York. The parties
hereto expressly waive any rights they may have to contest the jurisdiction,
venue or authority of any court sitting in the City and State of New York. In
the event Rodman or any Indemnified Person is successful in any action, or suit
against the Company, arising out of or relating to this Agreement, the final
judgment or award entered shall be entitled to have and recover from the Company
the costs and expenses incurred in connection therewith, including its
reasonable attorneys’ fees. Any rights to trial by jury with respect to any such
action, proceeding or suit are hereby waived by Rodman and the Company.

 

J.             Notices. All notices hereunder will be in writing and sent by
certified mail, hand delivery, overnight delivery or fax, if sent to Rodman, to
Rodman & Renshaw at the address set forth on the first page hereof, e-mail:
notices@hcwco.com, Attention: Head of Investment Banking, and if sent to the
Company, to the address set forth on the first page hereof, fax number
__________________ Attention: Chief Executive Officer. Notices sent by certified
mail shall be deemed received five days thereafter, notices sent by hand
delivery or overnight delivery shall be deemed received on the date of the
relevant written record of receipt, and notices delivered by fax shall be deemed
received as of the date and time printed thereon by the fax machine.

 

K.            Conflicts. The Company acknowledges that Rodman and its affiliates
may have and may continue to have investment banking and other relationships
with parties other than the Company pursuant to which Rodman may acquire
information of interest to the Company. Rodman shall have no obligation to
disclose such information to the Company or to use such information in
connection with any contemplated transaction.

 

L.            Anti-Money Laundering. To help the United States government fight
the funding of terrorism and money laundering, the federal laws of the United
States requires all financial institutions to obtain, verify and record
information that identifies each person with whom they do business. This means
we must ask you for certain identifying information, including a
government-issued identification number (e.g., a U.S. taxpayer identification
number) and such other information or documents that we consider appropriate to
verify your identity, such as certified articles of incorporation, a
government-issued business license, a partnership agreement or a trust
instrument.

 

M.           Miscellaneous. The Company represents and warrants that it has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound. This Agreement shall not be modified or amended
except in writing signed by Rodman and the Company. This Agreement shall be
binding upon and inure to the benefit of both Rodman and the Company and their
respective assigns, successors, and legal representatives. This Agreement
constitutes the entire agreement of Rodman and the Company with respect to this
Offering and supersedes any prior agreements with respect to the subject matter
hereof. If any provision of this Agreement is determined to be invalid or
unenforceable in any respect, such determination will not affect such provision
in any other respect, and the remainder of the Agreement shall remain in full
force and effect. This Agreement may be executed in counterparts (including
facsimile counterparts), each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

*********************

 



 5 

 

 

In acknowledgment that the foregoing correctly sets forth the understanding
reached by Rodman and the Company, please sign in the space provided below,
whereupon this letter shall constitute a binding Agreement as of the date
indicated above.

 

  Very truly yours,         RODMAN & RENSHAW
A UNIT OF H.C. WAINWRIGHT & CO., LLC         By /s/ Edward D. Silvera   Name:
Edward D. Silvera   Title: COO

 

Accepted and Agreed:

 

SYSOREX GLOBAL HOLDINGS CORP.         By /s/ Nadir Ali   Name: Nadir Ali  
Title: CEO  

 

 

6



 

 